In a proceeding, inter alia, pursuant to SCPA 2110 to fix awards of attorney’s fees, Martin Shapiro appeals from an order of the Surrogate’s Court, Nassau County (Riordan, S.), dated September 15, 2004, which denied his motion to vacate his default in appearing.
Ordered that the order is affirmed, with costs.
To vacate a default, a movant must establish both a reasonable excuse and a meritorious claim or defense (see Security Pac. Natl. Trust Co. v Adams, 276 AD2d 688 [2000]; Exeter Holding v Morway Bldrs. & Devs., 270 AD2d 451 [2000]; Neuman v Greenblatt, 260 AD2d 616 [1999]). The appellant failed to offer either a reasonable excuse for his default or a meritorious defense. Accordingly, the Surrogate’s Court providently exercised its discretion in declining to vacate the appellant’s default.
The appellant’s remaining contentions are without merit. Schmidt, J.P., Mastro, Spolzino and Skelos, JJ., concur.